 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   TIMOTHY C. GRIFFIN,                              No. 2:14-cv-00837-TLN-AC
12                      Petitioner,
13          v.                                        ORDER
14   F. FOULK,
15                      Respondent.
16

17          Petitioner Timothy C. Griffin (“Petitioner”), a state prisoner proceeding pro se, has filed

18   an application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 29, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. (ECF No. 26.)

23   Neither party has filed objections to the Findings and Recommendations.1

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26
     1
27           The Court notes Petitioner requested, and received, an extension of time of approximately
     thirty-days to file objections to the Findings and Recommendations (ECF Nos. 27–28); however,
28   Petitioner still did not file any objections, and his extended deadline has now passed.
                                                         1
 1   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 2   1983); see also 28 U.S.C. § 636(b)(1).

 3              Having reviewed the file under the applicable legal standards, the Court finds the Findings

 4   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 5              Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

 6   considered whether to issue a certificate of appealability. Before Petitioner can appeal this

 7   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

 8   Where the petition is denied on the merits, a certificate of appealability may issue under 28

 9   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

10   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of

11   appealability indicating which issues satisfy the required showing or must state the reasons why

12   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

13   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

14   jurists of reason would find it debatable whether the district court was correct in its procedural

15   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

16   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

17   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 1604 (2000)).

18              For the reasons set forth in the magistrate judge’s Findings and Recommendations (ECF

19   No. 26), the Court finds that issuance of a certificate of appealability is not warranted in this case.

20              Accordingly, IT IS HEREBY ORDERED that:
21              1. The Findings and Recommendations, filed August 29, 2019 (ECF No. 26), are adopted

22   in full;

23              2. The Petition for Writ of Habeas Corpus (ECF No. 1) is DENIED; and

24              3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C.

25   § 2253.

26
27

28
                                                         2
 1         IT IS SO ORDERED.

 2   Dated: November 21, 2019

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                3
